DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 11-30 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12, 14, 21, 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth et al. (US 2016/0231549 A1; pub. Aug. 11, 2016) in view of Fine et al. (US 2014/0152801 A1; pub. Jun. 5, 2014).
Regarding 11, Bosworth et al. disclose:
 (a) providing an analysis device comprising (1) a light-receiving unit comprising a sensor and (ii) a logic circuit operatively coupled to the light-receiving unit (para. [0051]);
(b) using the sensor to (1) receive at least one electromagnetic wave from the one or more observed objects (para. [0044], [0051]). Bosworth et al. are silent about:
(b) using the sensor to (ii) convert the at least one electromagnetic wave into one or more time-series electrical signals; and
(c) using the logic circuit to analyze the time-series electrical signals to classify or recognize at least one target object among the one or more observed objects without generation of an image.
In a similar field of endeavor, Fine et al. disclose: (b) using the sensor to (ii) convert the at least one electromagnetic wave into one or more time-series electrical signals (para. [0304]-[0305]), ; and
(c) using the logic circuit to analyze the time-series electrical signals to classify or recognize at least one target object among the one or more observed objects without generation of an image (para. [0304]-[0305]) motivated by the benefits for a fast, less expensive multi cell analysis (para. [0304]).
In light of the benefits for a fast, less expensive multi cell analysis as taught by Fine et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bosworth et al. with the teachings of Fine et al.
Regarding 12, Bosworth et al. disclose: (b) further comprises illuminating the one or more observed objects with light from a light source to yield the at least one electromagnetic wave (para. [0033]).
Regarding 14, Bosworth et al. disclose: the light illuminating the one or more observed objects comprises a structured illumination pattern having a plurality of regions with different optical characteristics (para. [0062]).
Regarding 21, Bosworth et al. disclose: the light-receiving unit comprises a single-pixel detection element (para. [0055]).
Regarding 25, Bosworth et al. disclose: the at least one electromagnetic wave comprises at least one of scattered light, Raman scattering, transmitted light, or fluorescent light (para. [0062]).
Regarding 26, Fine et al. disclose: subsequent to (c), sorting one or more target objects based at least in part on a classification or recognition of the one or more target objects among the one or more observed objects (para. [0030]) motivated by the benefits for medical screening (Fine et al. para. [0040]).
Regarding 27, Bosworth et al. disclose: using an optical element to illuminate the one or more observed objects with a structured illumination pattern as the one or more observed objects move relative to the structured illumination pattern, wherein the optical element is disposed along a light path between a light source used to illuminate the one or more observed objects and a light irradiation region at which the one or more observed objects are illuminated (para. [0062]).
Regarding 28, Bosworth et al. disclose: using an optical element to receive the at least one electromagnetic wave from the one or more observed objects as the one or more observed objects move relative to the optical element, wherein the optical element is disposed along a light path between a light irradiation region at which the one or more observed objects are illuminated and the light-receiving unit (para. [0033], [0062]).
Regarding 29, Fine et al. disclose: adjusting a flow line width along which the one or more observed objects are moving (para. [0167]) motivated by the benefits for a fast, less expensive multi cell analysis (para. [0304]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bosworth et al. (US 2016/0231549 A1; pub. Aug. 11, 2016) in view of Fine et al. (US 2014/0152801 A1; pub. Jun. 5, 2014) and further in view of Carter et al. (US 2005/0051466 A1; pub. Mar. 10, 2005).
Regarding 13, the combined references are silent about: controlling or adjusting one or more properties of the light based at least in part on an analysis result of the logic circuit.
In a similar field of endeavor, Carter et al. disclose: controlling or adjusting one or more properties of the light based at least in part on an analysis result of the logic circuit (para. [0150]) motivated by the benefits for dynamically optimizing the quality of the measurements (Carter et al. para. [0150]).
In light of the benefits for dynamically optimizing the quality of the measurements as taught by Carter et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bosworth et al. and Fine et al. with the teachings of Carter et al. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth et al. (US 2016/0231549 A1; pub. Aug. 11, 2016) in view of Fine et al. (US 2014/0152801 A1; pub. Jun. 5, 2014) and further in view of Feher et al. (US 2017/0322137 A1; for. Prio. May. 6, 2016).
Regarding 17, the combined references are silent about: the one or more observed objects comprise one or more unlabeled objects, wherein (c) further comprises classifying or recognizing one or more target objects among the one or more unlabeled objects using a classification model.
In a similar field of endeavor, Feher et al. disclose: the one or more observed objects comprise one or more unlabeled objects, wherein (c) further comprises classifying or recognizing one or more target objects among the one or more unlabeled objects using a classification model (para. [0180]-[0181]) motivated by the benefits for improved means for characterizing particles in a flow cytometer (Feher et al. para. [0009]).
In light of the benefits for improved means for characterizing particles in a flow cytometer as taught by Feher et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bosworth et al. and Fine et al. with the teachings of Feher et al. 
Regarding 18, the combined references are silent about: the classification model is trained prior to (c) by applying machine learning directly to one or more time-series electrical signals obtained from one or more labeled objects.
In a similar field of endeavor, Feher et al. disclose: the classification model is trained prior to (c) by applying machine learning directly to one or more time-series electrical signals obtained from one or more labeled objects (para. [0180]-[0181]) motivated by the benefits for improved means for characterizing particles in a flow cytometer (Feher et al. para. [0009]).
In light of the benefits for improved means for characterizing particles in a flow cytometer as taught by Feher et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bosworth et al. and Fine et al. with the teachings of Feher et al. 

Claims 22 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth et al. (US 2016/0231549 A1; pub. Aug. 11, 2016) in view of Fine et al. (US 2014/0152801 A1; pub. Jun. 5, 2014) and further in view of Walters (US 2016/0033328 A1; pub. Feb. 4, 2016).
Regarding 22, the combined references are silent about: the light-receiving unit comprises a structured detection system, wherein the structured detection system comprises a plurality of regions having different optical characteristics.
In a similar field of endeavor, Walters discloses: the light-receiving unit comprises a structured detection system, wherein the structured detection system comprises a plurality of regions having different optical characteristics (para. [0037]) motivated by the benefits for a reliable and convenient detection schemes (Walters para. [0102]).
In light of the benefits for a reliable and convenient detection schemes as taught by Walters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bosworth et al. and Fine et al. with the teachings of Walters.
Regarding 24, the combined references are silent about: the one or more observed objects are undergoing a relative motion with respect to a light irradiation region at which the one or more observed objects are illuminated.
In a similar field of endeavor, Walters discloses: the one or more observed objects are undergoing a relative motion (para. [0047]) with respect to a light irradiation region at which the one or more observed objects are illuminated (para. [0026], [0042]) motivated by the benefits for a reliable and convenient detection schemes (Walters para. [0102]).
In light of the benefits for a reliable and convenient detection schemes as taught by Walters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bosworth et al. and Fine et al. with the teachings of Walters.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 13-16, 21, 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11-12, 15-16 of U.S. Patent No. 11,098,275 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations are already recited in claims 1-4, 11-12, 15-16 of U.S. Patent No. 11,098,275 B2.
 
17/351,117 (Present Application)
11,098,275 B2
Claim 11
(a) providing an analysis device comprising (1) a light-receiving unit comprising a sensor and (ii) a logic circuit operatively coupled to the light-receiving unit; (b) using the sensor to (1) receive at least one electromagnetic wave from the one or more observed objects and (ii) convert the at least one electromagnetic wave into one or more time-series electrical signals; and
(c) using the logic circuit to analyze the time-series electrical signals to classify or recognize at least one target object among the one or more observed objects without generation of an image.
Claim 15
the one or more time-series electrical signals comprise one or more compressed temporal signals comprising spatial information corresponding to the observed objects.
Claim 1
a light-receiving unit comprising a sensor, wherein the light-receiving unit is configured to (i) use the sensor to receive electromagnetic waves from an observed object located in a light irradiation region illuminated by a light from a light source over a time period, and (ii) convert the electromagnetic waves into time-series electrical signals; and a logic circuit operatively coupled to the light-receiving unit, wherein the logic circuit is configured to analyze the time-series electrical signals converted from the electromagnetic waves received from the observed object over the time period to classify the observed object without generation of an image, wherein the time-series electrical signals comprise one or more compressed temporal signals comprising spatial information corresponding to the observed object.

Claim 13
controlling or adjusting one or more properties of the light based at least in part on an analysis result of the logic circuit.
Claim 2
a computer configured to control the light illuminating the observed object located in the light irradiation region on the basis of an analysis result of the logic circuit.
Claim 14
the light illuminating the one or more observed objects comprises a structured illumination pattern having a plurality of regions with different optical characteristics.
Claim 3
the light illuminating the observed object has a structured illumination pattern having a plurality of regions with different optical characteristics, and wherein the computer is configured to control an optical structure of the plurality of regions.
Claim 16
(c) further comprises using a classification algorithm to analyze the time-series electrical signals, wherein the classification algorithm is updated based at least in part on an analysis result of the logic circuit.
Claim 4
the logic circuit is configured to use a classification algorithm to analyze the time-series electrical signals, and wherein the algorithm is updated on the basis of an analysis result of the logic circuit.
Claim 21
the light-receiving unit comprises a single-pixel detection element.
Claim 12
the light-receiving unit comprises a single-pixel detection element.
Claim 23
in (c), the one or more observed objects comprise one or more cells.
Claim 11
the observed object is a cell.
Claim 24
the one or more observed objects are undergoing a relative motion with respect to a light irradiation region at which the one or more observed objects are illuminated.
Claim 15
the observed object is undergoing a relative movement with respect to the light irradiation region.
Claim 25
the at least one electromagnetic wave comprises at least one of scattered light, Raman scattering, transmitted light, or fluorescent light.
Claim 16
the electromagnetic waves comprise scattered light, Raman scattering, transmitted light, or fluorescence.



Allowable Subject Matter
Claims 19-20, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 19, the prior arts fail to teach, disclose, suggest or make obvious: the one or more time-series electrical signals obtained from the one or more observed objects are identified using one or more classification labels.
Regarding claim 20, the prior arts fail to teach, disclose, suggest or make obvious: the one or more classification labels are attached to the one or more observed objects to be analyzed.
Regarding claim 30, the prior arts fail to teach, disclose, suggest or make obvious: the one or more observed objects are recognized, classified, or sorted using a classification model, wherein the classification model is trained by applying machine learning directly to the one or more time-series electrical signals, which time-series electrical signals comprise one or more signals obtained for at least one flow line width which is different from the flow line width along which the one or more observed objects are moving.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884